MEMORANDUM DECISION
Relator, William O. Thomas, has filed an original action in mandamus requesting this court to issue a writ of mandamus to order respondent, Industrial Commission of Ohio, to vacate its order that denied his application for permanent total disability compensation, and to enter an order granting such compensation.
This court referred the matter to a magistrate, pursuant to Civ.R. 53(C) and Section (M), Loc. R. 12 of the Tenth District Court of Appeals, who rendered a decision including findings of fact and conclusions of law.  The magistrate decided the requested writ of mandamus should be denied.  Relator has filed objections to the magistrate's decision.
Upon a review of the magistrate's decision and an independent review of the file, this court adopts the magistrate's decision as its own.  It is apparent from the commission's order that, although it did not specifically find relator was illiterate, the subject of his illiteracy and lack of formal education was considered.  The commission also found that, because relator was able to work as a skilled mechanic in the automotive field for twenty years, he had an ability to learn on the job; despite his lack of academic achievement.
Therefore, relator's objections to the magistrate's decision are overruled, and the requested writ of mandamus is denied.
Objections overruled,
writ of mandamus denied.
LAZARUS, P.J., and KENNEDY, J., concur.